Citation Nr: 1753237	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  13-36 024		DATE
		

THE ISSUE

Entitlement to an extraschedular evaluation in excess of 30 percent for service-connected metromenorrhagia with associated anemia for the period from December 29, 2010, to April 18, 2013.


ORDER

A rating of 50 percent for service-connected metromenorrhagia with associated anemia for the period from December 29, 2010, to April 18, 2013, is granted, subject to the regulations governing the award of monetary benefits.


FINDINGS OF FACT

1.  The criteria for rating disease, injury, or adhesions of female reproductive organs do not adequately contemplate the Veteran's symptoms of metromenorrhagia with associated anemia for the period from December 29, 2010, to April 18, 2013, and these symptoms caused marked interference with employment.

2.  The impairment caused by the Veteran's service-connected metromenorrhagia with associated anemia most nearly approximates a 50 percent disabling.


CONCLUSION OF LAW

The criteria for a 50 percent rating for service-connected metromenorrhagia with associated anemia for the period from December 29, 2010, to April 18, 2013, have been met.  38 U.S.C.A. §§ 501, 1155, 5100, 5102, 5103, 5103A, 5107, 7105(e) (West 2014); 38 C.F.R. §§ 3.21, 3.102, 3.159(a) & (b), 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.116 (Diagnostic Code 7613), 20.1304(c)  (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from June 1988 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO), granting service connection for metromenorrhagia (claimed as dysmenorrhea), assigning a noncompensable disability rating effective December 29, 2010.  In a December 2014 rating decision, the RO changed the rating to metromenorrhagia with associated anemia and increased the evaluation to 10 percent disabling for the period from December 29, 2010, to April 18, 2013.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2015, the Veteran withdrew her request for a Board hearing.

In a July 2015 decision and remand, the Board granted entitlement to a disability evaluation of 30 percent for the Veteran's service-connected metromenorrhagia with associated anemia for the period from December 29, 2010, to April 18, 2013.  The Board remanded the issue of an extraschedular rating so that the RO could refer the matter to the Director, Compensation Service (Director), for consideration under 38 C.F.R. § 3.321(b)(1) (2017).  In response to the RO's August 2016 memorandum seeking a determination of entitlement to an extraschedular evaluation of 50 percent, in a September 2016 administrative decision, the Director denied entitlement to an extraschedular rating.  In a September 2016 supplemental statement of the case, the RO continued the denial.  The case has been returned for appellate consideration.

In direct response to the Director's September 2016 administrative decision, in October 2016, the Veteran presented a Leave Used Summary covering the period from March 2009 to July 2013.  Generally, the Board may not consider evidence not previously reviewed by the Agency of Original Jurisdiction (AOJ) unless a waiver of initial AOJ review is obtained from the veteran.  Disabled Am. Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2017).  If, however, a veteran files a substantive appeal on or after February 2, 2013, as occurred here, an automatic waiver of initial AOJ review is implied for new evidence submitted to the AOJ or the Board.  38 U.S.C.A. § 7105(e) (West 2014).  Because the Veteran filed her substantive appeal after February 2, 2013, and neither she nor her representative has specifically requested initial AOJ consideration of the evidence, such waiver is presumed.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

Law and Analysis

The Veteran essentially contends that her service-connected metromenorrhagia with associated anemia was more disabling for the period from December 29, 2010, to April 18, 2013, than contemplated by the general rating formula because her symptoms markedly interfered with employment.

Generally, disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2 (2017).  If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The primary focus in a claim for increased rating is the present level of disability.  Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's service-connected metromenorrhagia with associated anemia is rated under 38 C.F.R. § 4.116, Diagnostic Code 7613 (2017), and evaluated as 30 percent disabling for the period from December 29, 2010, to April 18, 2013.

Under Diagnostic Code 7613, a noncompensable rating is warranted for symptoms that do not require continuous treatment; a 10 percent rating is warranted for symptoms that require continuous treatment; and a 30 percent rating is warranted when symptoms are not controlled by continuous treatment.  The Veteran is currently in receipt of the maximum schedular rating for this condition.

To accord justice in the exceptional case where the criteria in VA's rating schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  38 C.F.R. § 3.321(b)(1) (2017).  Such a rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

When the Board finds that an extraschedular rating may be warranted, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director, Compensation Service (Director).  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages .v McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  Recently, the United States Court of Appeals for Veterans Claims (Court) reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

Here, in a July 2015 remand, the Board remanded the issue of an extraschedular rating to the RO and, in an August 2016 memorandum, the RO sought the Director's determination.  In a September 2016 administrative decision, the Director denied entitlement to an extraschedular rating, which the RO continued in a September 2016 supplemental statement of the case.

In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

In the Veteran's February 2013 notice of disagreement, she wrote that she experienced excessive bleeding and clotting with continuous abdominal pain, pelvic pain, and uterine contractions.  She had lost many jobs due to calling in sick and having to leave work because she had soiled her clothing with blood seeping through.  In addition to bleeding monthly, bleeding would happen at any time.  She wrote that her job consisted of walking, bending, pulling, pushing, turning, squatting, reaching, which was very hard for her when her uterus felt like it was about to fall out.

In January 2013, the Veteran applied for VA Vocational Rehabilitation, and on the Rehabilitation Needs Inventory, she wrote that her reason for seeking vocational rehabilitation services was to get a sedentary job, in part, to address her abdominal pain.  She wrote that she had "constant abdominal pain due to uterus contracting."  She had current certifications as a pharmacy technician and certified nursing assistant.

On her March 2013 Request for Leave or Approved Absence for her hysterectomy surgery, the Veteran requested leave without pay, writing:  "I don't have any leave due to calling in due to dysmenorrhea and heavy bleeding, abdominal pain with pain levels pass (10)."  (Correspondence, April 29, 2013.)

On her April 2013 Family & Medical Leave Act form, used to take leave for her hysterectomy, the Veteran reported that she worked as a nursing assistant.  Her tasks involved helping patients with activities of daily living: pushing, pulling, and twisting while bathing, dressing, walking, toileting, etc.  (Correspondence, April 29, 2013.)

In October 2016, the Veteran presented an electronic printout of her Leave Used Summary for the period March 16, 2009, to July 13, 2013, which indicates she was out of work routinely.  Between Sick Leave, Annual Leave, and Family Care, she was out of work at least one day every month and often out for a week or more at a time.  (Correspondence, Oct. 5, 2016.)  By reading across records, it can be seen that the Veteran took annual leave on Feb. 7, 2013, and according to her medical treatment records, she had an ultrasound and pelvic examination that day.  (MTR, Gynecological R., Feb. 19, 2013.)

Given that the impact of the Veteran's service-connected metromenorrhagia with associated anemia had on her employment was within her personal observation, the Board finds the Veteran's numerous statements on this matter to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the objective medical records tended to corroborate her account of symptomatology:  Lupron injections and endometrial ablation in 2009, ongoing evaluations for anemia, and ultimately an hysterectomy in 2013.  Thus, to this extent, the Board finds the Veteran's account on these matters to provide competent, credible and highly probative evidence, tending to support the claim.  See also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (finding that it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

The Board acknowledges the Director's September 2016 determination that focused on the claims file not containing any documentation to support the Veteran's claim that she missed work frequently due to metromenorrhagia and that the Veteran's treatment during the period from December 29, 2010, to April 18, 2013, was primarily for other conditions.  The Director concluded that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria as impractical.

The Board finds the Director's findings problematic.  The Director's conclusion failed to reflect adequate consideration of the evidence of record detailing the Veteran's symptomatology related to her service-connected metromenorrhagia with associated anemia:  continuous pain with frequent, unpredictable heavy bleeding while working in a patient-care setting that was physically demanding, and the need to leave work as well as not show up for work due to pain and bleeding.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Rather, the Director focused on how much medical care the Veteran received for other conditions.

The Director's determination is also generally inconsistent with the other medical and lay evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that lay evidence is credible when it is internally consistent and consistent with other evidence of record); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-04 (2008) (setting out factors for determining the weight of a medical opinion).  The Veteran sought VA Vocational Rehabilitation because her disability was markedly interfering with her employment, and she needed to take leave without pay when she had her hysterectomy because she had already used all of her available time.  As such, these deficiencies render the reasoning and logic of the Director's September 2016 opinion incomplete and of limited, if any, probative value.  See Ardison v. Brown, 6 Vet. App. 405, 408-09 (1994).

Based on the foregoing, the Board finds that the competent and credible medical and lay evidence shows that the Veteran's symptomatology of service-connected metromenorrhagia with associated anemia during the period from December 29, 2010, to April 18, 2013, caused marked interference with her employment.  The Board, therefore, finds that an extraschedular rating is warranted.

The remaining question is what rating should be assigned.  As noted by the Court, "[b]ecause the nature of extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there logically is no guidance as to the specific rating that should be assigned in any particular case."  Kuppamala v. McDonald, 27 Vet. App. 447, 454 n.7 (2015) (citing Floyd v. Brown, 9 Vet. App. 88, 97 (1996)).   The Board must make a determination as to the equivalent average earning capacity for the Veteran's disability.  In consideration of the Veteran's leave usage statement, her affirmative action to find a sedentary job in light of symptomatology severe enough to indicate the medical appropriateness of a hysterectomy, and her need to take unpaid leave for her hysterectomy, the Board finds that a 50 percent evaluation is warranted.  This rating considers that the severity of her disability is not contemplated in the rating schedule and also her marked interference with employment.  However, a higher rating is not warranted as there is no evidence that it is not possible for her to follow a substantially gainful occupation as she has been employed.  


Therefore, a rating of 50 percent for service-connected metromenorrhagia with associated anemia for the period from December 29, 2010, to April 18, 2013 is warranted.  




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Disabled American Veterans





Department of Veterans Affairs


